December 18, By EDGAR and Facsimile Melissa Feider United States Securities and Exchange Commission Division of Corporation Finance One Station Place treet, NE Washington, D.C. 20549-4561 Re: Clicksoftware Technologies Ltd. (the "Company") Form 20-F for the Fiscal Year Ended December 31, 2007 Filed on April 16, 2008 ("2007 20-F") File No. 000-30827 Dear Ms. Feider: On behalf of the Company, we are writing to respond to the Staff's comments set forth in the letter to Shmuel Arvatz, dated November 12, 2008, with respect to the Company's above referenced filing.Set forth below are the Company's responses to the Staff's comments, which have been provided in each case following the text of the Staff's comment.The Company does not propose to file an amendment to its 2007 20-F. Consolidated Statements of Operation Comment 1. We note that the Company enters into arrangements that require significant customization, integration, and installation services and accordingly, such contracts are recognized using contract accounting (SOP 81-1).We also note that for certain multiple element arrangements, where VSOE does not exist for all delivered and undelivered elements, revenue is deferred until such evidence does exist for the undelivered elements or until all elements are delivered.Please tell us where you classify the revenues and related costs for these bundled arrangements in your Consolidated Statements of Operations.If you allocate the revenues between product and services please explain your allocation methodology, why you believe such presentation is reasonable and confirm to us that this presentation has been consistently applied.Assuming that your presentation of revenues and cost of revenues is considered reasonable for purposes of complying with Item 18 of Form 20-F and Rule 5-03(b)(1) and (2) of Regulation S-X, please ensure that your MD&A, Critical Accounting Policies and Estimates and footnote disclosures include a discussion of your allocation methodology and discuss the reasons for such allocation. Response. The distinction between classifying license revenue and classifying service revenue with respect to contracts that are recognized using contract accounting (SOP 81- Clicksoftware Technologies Ltd. 2 Rechavam
